





AXA EQUITABLE HOLDINGS, INC. 2019 OMNIBUS INCENTIVE PLAN


Effective as of February 28, 2019


PURPOSES
This AXA Equitable Holdings, Inc. 2019 Omnibus Incentive Plan, as may be amended
from time to time (the “Plan”), has the following purposes:
(1)    To further the growth, development and financial success of AXA Equitable
Holdings, Inc. (the “Company”) and its Subsidiaries (as defined herein), by
providing additional incentives to employees, financial professionals and
directors by allowing them to become owners of Company Common Stock, thereby
benefiting directly from the growth, development and financial success of the
Company and its Subsidiaries.
(2)    To enable the Company and its Subsidiaries to obtain and retain the
services of the type of professional and managerial employees, financial
professionals and directors considered essential to the long-range success of
the Company and its Subsidiaries by providing and offering them an opportunity
to become owners of Company Common Stock pursuant to the Awards granted
hereunder.
ARTICLE I
Definitions
Whenever the following terms are used in this Plan, they shall have the meanings
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.
Section 1.1     “Administrator” shall mean the Compensation Committee of the
Board unless otherwise determined by the Board from time to time. In exercising
its discretion hereunder, the Board shall endeavor to cause the Administrator to
satisfy any requirements applicable to qualify for an exemption available under
Rule 16b-3 promulgated under the Exchange Act or any other regulatory or
administrative requirements that may be applicable with respect to Awards
granted hereunder.
Section 1.2     “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with, such Person where “control” shall have the meaning given such term under
Rule 405 of the Securities Act.


Section 1.3     “Alternative Award” shall have the meaning set forth in Section
11.1.


Section 1.4    “Alternative Performance Awards” shall have the meaning set forth
in Section 11.2.


Section 1.5    “Award” shall mean any Option, Restricted Stock, Restricted Stock
Unit, Performance Award, SAR, Dividend Equivalent or other Stock-Based Award
granted to a Participant pursuant to the Plan, including an Award combining two
or more types of Awards into a single grant.


Section 1.6     "Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award, including through an
electronic medium. The Administrator may provide for the use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
internet or other non-paper means for the Participant’s acceptance of, or
actions under, an Award Agreement unless otherwise expressly specified herein.
In the event of any inconsistency or conflict between the express terms of the
Plan and the express terms of an Award Agreement, the express terms of the Plan
shall govern.


Section 1.7     “AXA” means AXA, a société anonyme organized under the laws of
the Republic of France, registered in the Commercial Registry of Paris under the
number 572.093.920 RCS Paris.


Section 1.8     “AXA Group” means AXA and its direct or indirect majority owned
Subsidiaries.


Section 1.9    “Base Price” shall have the meaning set forth in Section 2.58.





--------------------------------------------------------------------------------







Section 1.10    “Board” shall mean the Board of Directors of the Company.


Section 1.11     “Business Combination” shall have the meaning set forth in the
definition of “Change in Control”.


Section 1.12     “Cause” shall mean, unless otherwise provided in the Award
Agreement, any of the following: (a) the Participant’s commission of a crime
involving fraud, theft, false statements or other similar acts or commission of
any crime that is a felony (or comparable classification in a jurisdiction that
does not use these terms); (b) the Participant’s engaging in any conduct that
constitutes an employment disqualification under applicable law with respect to
a material portion of the Participant’s work duties; (c) the Participant’s
willful or grossly negligent failure to perform his or her material
employment-related duties for the Company and its Subsidiaries, or willful
misconduct in the performance of such duties; (d) the Participant’s material
violation of any Company or Subsidiary policy as in effect from time to time;
(e) the Participant’s engaging in any act or making any public statement that
materially impairs, impugns, denigrates, disparages or negatively reflects upon
the name, reputation or business interests of the Company or its Subsidiaries;
or (f) the Participant’s material breach of any Award Agreement, employment
agreement, or noncompetition, nondisclosure or nonsolicitation agreement to
which the Participant is a party or by which the Participant is bound; provided
that in the case of any Participant who, as of the date of determination, is a
party to an effective services, severance, consulting or employment agreement
with the Company or any Subsidiary of the Company that employs such individual,
“Cause” shall have the meaning, if any, specified in such agreement. A
termination for Cause shall be deemed to include a determination by the
Administrator following a Participant’s termination of employment that
circumstances existing prior to such termination would have entitled the Company
or one of its Subsidiaries to have terminated such Participant’s employment for
Cause. All rights a Participant has or may have under the Plan shall be
suspended automatically during the pendency of any investigation by the
Administrator or its designee, or during any negotiations between the
Administrator or its designee and the Participant, regarding any actual or
alleged act or omission by the Participant of the type described in the
applicable definition of Cause.


Section 1.13     “Change in Control” shall mean the first to occur of any of the
following events after the Effective Date:
(a)any Person other than the AXA Group becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of (i) 30% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) and (ii) a
percentage of either the Outstanding Company Common Stock or Outstanding Company
Voting Securities that is greater than the percentage thereof then held by the
AXA Group;


(b)if at any time that the AXA Group holds less than 50% of Outstanding Company
Voting Securities (the “Fifty-Percent Threshold”), the individuals who
constitute the Board at the date the ownership of Company voting securities by
the AXA Group first drops below the Fifty-Percent Threshold (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election, by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or


(c)the consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, 50% or more of the then‑outstanding shares of common stock (or, for
a non‑corporate entity, equivalent securities) and the combined voting power of
the then‑outstanding voting securities entitled to vote generally in the
election of Directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee





--------------------------------------------------------------------------------





benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent securities), except to the
extent that such ownership existed prior to the Business Combination, and (iii)
at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination;
in each case, provided that, as to Awards subject to Section 409A of the Code
the payment or settlement of which will occur by reason of the Change in
Control, such event also constitutes a “change in control” within the meaning of
Section 409A of the Code. In addition, notwithstanding the foregoing, (i) a
“Change in Control” shall not be deemed to occur if the Company files for
bankruptcy, liquidation or reorganization under the United States Bankruptcy
Code or as a result of any restructuring that occurs as a result of any such
proceeding and (ii) a Public Offering shall not constitute a Change in Control.
Section 1.14     “Change in Control Price” shall mean the price per share of
Company Common Stock paid in conjunction with any transaction resulting in a
Change in Control. If any part of the offered price is payable other than in
cash, the value of the non-cash portion of the Change in Control Price shall be
determined in good faith by the Administrator as constituted immediately prior
to the Change in Control.
Section 1.15     “Code” shall mean the Internal Revenue Code of 1986, as
amended.


Section 1.16     “Company” shall mean AXA Equitable Holdings, Inc., a Delaware
corporation, and any successor thereto.


Section 1.17     “Company Common Stock” shall mean the common stock, par value
$0.01 per share, of the Company and such other stock or securities into which
such common stock is hereafter converted or for which such common stock is
exchanged.


Section 1.18     “Compensation Year” shall mean the period from one annual
meeting of shareholders to the next following annual meeting of shareholders.


Section 1.19     “Competitive Activity” shall mean a Participant’s material
breach of restrictive covenants relating to noncompetition, nonsolicitation (of
customers or employees) or preservation of confidential information or other
covenants having the same or similar scope, included in an Award Agreement or
other agreement to which the Participant and the Company or any of its
Affiliates is a party.


Section 1.20     “Corporate Event” shall mean, as determined by the
Administrator, any transaction or event described in Section 4.3(a) or any
unusual or infrequently occurring transaction or event affecting the Company,
any Subsidiary of the Company, or the financial statements of the Company or any
of its Subsidiaries, or changes in applicable laws, regulations or accounting
principles (including, without limitation, a recapitalization of the Company).


Section 1.21     “Director” shall mean a member of the Board or a member of the
board of directors of any Subsidiary.


Section 1.22     “Disability” shall mean (x) for Awards that are not subject to
Section 409A of the Code, “disability” as such term is defined in in the
long-term disability insurance plan or program of the Company or any Affiliate
then covering the Participant other than a determination of disability by
Reliance Standard Life Insurance Company or any successor with regard to
compensation or commissions that are designated as non-proprietary in the
payroll policies of the Company and its Subsidiaries, and (y) for Awards that
are subject to Section 409A of the Code, “disability” shall have the meaning set
forth in Section 409A(a)(2)(c) of the Code; provided that with respect to Awards
that are not subject to Section 409A, in the case of any Participant who, as of
the date of determination, is a party to an effective services, severance,
consulting or employment agreement with the Company or any Subsidiary of the
Company that employs such individual, “Disability” shall have the meaning, if
any, specified in such agreement.


Section 1.23     “Dividend Equivalent” shall mean the right to receive payments,
in cash or in Shares, based on dividends paid with respect to Shares.







--------------------------------------------------------------------------------





Section 1.24    “Effective Date” shall have the meaning set forth in Section
12.7.


Section 1.25     “Eligible Representative” for a Participant shall mean such
Participant’s personal representative or such other person as is empowered under
the deceased Participant’s will or the then applicable laws of descent and
distribution to represent the Participant hereunder.


Section 1.26    “Employee” shall mean any individual classified as an employee
by the Company or one of its Affiliates as well as financial professionals of
the Company or one of its Affiliates.


Section 1.27    “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.


Section 1.28    “Executive Officer” shall mean each person who is an officer or
employee of the Company or any Affiliate and who is subject to the reporting
requirements under Section 16(a) of the Exchange Act.


Section 1.29    “Fair Market Value” of a Share as of any date of determination
shall be:
(a)If the Company Common Stock is listed on any established stock exchange or a
national market system, then the closing price on such date per Share as
reported as quoted on such stock exchange or system;


(b)If there are no transactions in the Company Common Stock that are available
to the Company on any date of determination pursuant to clause (a) but
transactions are available to the Company as of the immediately preceding
trading date, then the Fair Market Value determined as of the immediately
preceding trading date; or


(c)If neither clause (a) nor clause (b) shall apply on any date of
determination, then the Fair Market Value shall be determined in good faith by
the Administrator with reference to (x) the most recent valuation of the Company
Common Stock performed by an independent valuation consultant or appraiser of
nationally recognized standing selected by the Administrator, if any, (y) sales
prices of securities issued to investors in any recent arm’s length
transactions, and (z) any other factors determined to be relevant by the
Administrator.


Section 1.30    “Fifty-Percent Threshold” shall have the meaning set forth in
the definition of “Change in Control”.


Section 1.31    “Good Reason” shall, as to any Participant who is eligible for
benefits under the AXA Equitable Supplemental Severance Plan for Executives (the
“Severance Plan”) as of the date of his or her termination of employment, have
the meaning set forth in the Severance Plan or any successor plan as in effect
on the date of termination. For all other Participants, “Good Reason” shall have
the meaning set forth in an effective employment, severance, consulting or other
services agreement to which the Participant is a party with the Company or an
Affiliate that employs the Participant, or, in the absence of such an agreement:
(i) a material reduction in the Participant’s base salary or a material
reduction in the Participant’s target annual incentive compensation opportunity,
in each case, other than (a) any isolated or inadvertent failure by the Company
or the applicable Affiliate that is not in bad faith and is cured within thirty
(30) business days after the Participant gives the Company or the applicable
Affiliate notice of such event or (b) a reduction of 10% or less which is
applicable to all employees in the same salary grade as the Participant; or (ii)
a transfer of the Participant’s primary workplace by more than fifty (50) miles,
in each case without the prior written consent of the Participant.


Section 1.32    “Incentive Stock Option” shall mean an Option which qualifies
under Section 422 of the Code and is expressly designated as an Incentive Stock
Option in the Award Agreement.


Section 1.33     “Incumbent Directors” shall have the meaning set forth in the
definition of “Change in Control”.


Section 1.34    “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.


Section 1.35    “Non-U.S. Awards” shall have the meaning set forth in Section
3.5.


Section 1.36     “Option” shall mean an option to purchase Company Common Stock
granted under the Plan. The term “Option” includes both an Incentive Stock
Option and a Non-Qualified Stock Option.


Section 1.37     “Option Price” shall have the meaning set forth in Section 5.1.


Section 1.38     “Outstanding Company Common Stock” shall have the meaning set
forth in the definition of “Change in Control”.







--------------------------------------------------------------------------------





Section 1.39     “Outstanding Company Voting Securities” shall have the meaning
set forth in the definition of “Change in Control”.


Section 1.40    “Participant” shall mean any Service Provider who has been
granted an Award pursuant to the Plan.


Section 1.41    “Performance Award” shall mean Performance Shares, Performance
Units and all other Awards that vest (in whole or in part) upon the achievement
of specified Performance Goals, including, for clarity, Awards consisting solely
of cash entitlements.


Section 1.42     “Performance Award Conversion” shall have the meaning set forth
in Section 11.2.


Section 1.43    “Performance Cycle” shall mean the period of time selected by
the Administrator during which performance is measured for the purpose of
determining the extent to which a Performance Award has been earned or vested.


Section 1.44    “Performance Goals” means the objectives established by the
Administrator for a Performance Cycle pursuant to Section 7.5 for the purpose of
determining the extent to which a Performance Award has been earned or vested.


Section 1.45    “Performance Share” means an Award granted pursuant to
Article VII of the Plan of a Share or a contractual right to receive a Share (or
the cash equivalent thereof) upon the achievement, in whole or in part, of the
applicable Performance Goals.


Section 1.46     “Performance Unit” means a U.S. Dollar-denominated unit (or a
unit denominated in the Participant’s local currency) granted pursuant to
Article VII of the Plan, payable in cash or in Shares upon the achievement, in
whole or in part, of the applicable Performance Goals.


Section 1.47    “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or any other
entity of whatever nature.


Section 1.48    “Plan” shall have the meaning set forth in Article I.


Section 1.49    “Public Offering” shall mean the first day as of which (i) sales
of Company Common Stock are made to the public in the United States pursuant to
an underwritten public offering of the Company Common Stock led by one or more
underwriters at least one of which is an underwriter of nationally recognized
standing or (ii) the Administrator has determined that the Company Common Stock
otherwise has become publicly traded for this purpose.


Section 1.50    “Qualifying Termination” shall, in the case of a Participant who
is an Employee, have the meaning set forth in the applicable Award Agreement or,
if not defined in the Award Agreement, shall mean the termination of a
Participant’s employment, other than for Cause, on or after the date that the
Participant reaches 55 years of age with 10 years of service to the Company and
its Affiliates, provided that if the Participant’s employment is terminated by
the Company or an Affiliate, the Participant signs, and does not exercise any
rights to revoke, a Release. For this purpose, Directors are not eligible for
Qualifying Terminations and an Employee’s period of service shall not include
any severance period or period during which the Employee is on a terminal leave
of absence under the AXA Equitable Severance Benefit Plan or any similar benefit
plan of the Company or one of its Affiliates.


Section 1.51    “Release” means a general release and waiver of claims in the
form provided by the Administrator.


Section 1.52     “Replacement Awards” shall mean Shares or Awards issued in
assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form or combination by the Company or any of its Subsidiaries.


Section 1.53    “Restricted Stock” shall mean an Award granted pursuant to
Section 6.1.


Section 1.54     “Restricted Stock Unit” shall mean an Award granted pursuant to
Section 6.2.


Section 1.55     “Securities Act” shall mean the Securities Act of 1933, as
amended.


Section 1.56    “Service Provider” shall mean an Employee or Director.







--------------------------------------------------------------------------------





Section 1.57    “Share” shall mean a share of Company Common Stock.


Section 1.58    “Stock Appreciation Right” or “SAR” shall mean the right to
receive a payment from the Company in cash and/or Shares equal to the excess, if
any, of the Fair Market Value of one Share on the exercise date over a specified
price (the “Base Price”) fixed by the Administrator on the grant date (which
specified price shall not be less than the Fair Market Value of one Share on the
grant date).


Section 1.59    “Stock-Based Award” shall have the meaning set forth in Section
8.1.


Section 1.60    “Subplans” shall have the meaning set forth in Section 3.5.


Section 1.61    “Subsidiary” shall mean any entity that is directly or
indirectly controlled by the Company or any entity in which the Company directly
or indirectly has at least a 50% equity interest.


Section 1.62    “Termination of employment,” “termination of service” and any
similar term or terms shall mean, with respect to a Director who is not an
Employee of the Company or any of its Affiliates, the date upon which such
Director ceases to be a member of the Board or of the board of directors of any
Subsidiary and, with respect to an Employee, the date he or she ceases to be an
Employee; provided that with respect to any Award subject to Section 409A of the
Code, such terms shall mean “separation from service,” as defined in Section
409A of the Code and the rules, regulations and guidance promulgated thereunder.
Unless otherwise determined by the Administrator, a “termination of employment”
or “termination of service” shall not occur if an Employee or Director,
immediately upon ceasing to provide services in such capacity, commences to or
continues to provide services to the Company or any of its Affiliates in another
of such capacities.


Section 1.63    “Withholding Taxes” shall mean the federal, state, local or
foreign income taxes, withholding taxes or employment taxes required to be
withheld under applicable law, which shall be at a rate determined by the
Company that is permitted under applicable tax withholding rules and that does
not cause adverse accounting consequences.


ARTICLE II


ADMINISTRATION


Section 2.1    Administrator. The Plan shall be administered by the
Administrator.


Section 2.2     Powers of the Administrator. The Administrator shall have the
sole and complete authority and discretion to:
(a)determine the Fair Market Value;


(b)determine the type or types of Awards to be granted to each Participant;


(c)select the Service Providers to whom Awards may from time to time be granted
hereunder;


(d)determine all matters and questions related to the termination of service of
a Service Provider with respect to any Award granted to him or her hereunder;


(e)determine the number of Awards to be granted and the number of Shares to
which an Award will relate;


(f)approve forms of agreement for use under the Plan, which need not be
identical for each Service Provider;


(g)determine the terms and conditions of any Awards granted hereunder
(including, without limitation, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions and any restriction or
limitation regarding any Awards or the Company Common Stock relating thereto)
based in each case on such factors as the Administrator shall determine;


(h)prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to Subplans established for the purpose
of satisfying applicable foreign laws;







--------------------------------------------------------------------------------





(i)determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise or purchase price of an Award may be
paid in, cash, Company Common Stock, other Awards, or other property, or an
Award may be canceled, forfeited or surrendered;


(j)suspend or accelerate the vesting of any Award granted under the Plan or
waive the forfeiture restrictions or any other restriction or limitation
regarding any Awards or the Company Common Stock relating thereto;


(k)construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan; and


(l)make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.
Any determination made by the Administrator under the Plan, including, without
limitation, under Section 4.3, shall be final, binding and conclusive on all
Participants and other persons having or claiming any right or interest under
the Plan. The Administrator’s determinations under the Plan need not be uniform
and may be made by the Administrator selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.
Section 2.3    Delegation by the Administrator. The Administrator may delegate,
subject to such terms or conditions or guidelines as it shall determine, to any
officer or group of officers, or Director or group of Directors of the Company
or its Affiliates any portion of its authority and powers under the Plan with
respect to Participants who are not Executive Officers or non-employee directors
of the Board; provided that any delegation to one or more officers of the
Company shall be subject to and comply with applicable law.
Section 2.4     Expenses, Professional Assistance, No Liability. All expenses
and liabilities incurred by the Administrator in connection with the
administration of the Plan shall be borne by the Company. The Administrator may
elect to engage the services of attorneys, consultants, accountants or other
persons. The Administrator, the Company and its officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
The Administrator (and its members) shall not be personally liable for any
action, determination or interpretation made with respect to the Plan or the
Awards, and the Administrator (and its members) shall be fully protected by the
Company with respect to any such action, determination or interpretation.


Section 2.5     Participants Based Outside the United States. To conform with
the provisions of local laws and regulations, or with local compensation
practices and policies, in foreign countries in which the Company or any of its
Affiliates operate, but subject to the limitations set forth herein regarding
the maximum number of shares issuable hereunder and the maximum award to any
single Participant, the Administrator may (i) modify the terms and conditions of
Awards granted to Employees employed outside the United States (“Non-U.S.
Awards”), (ii) establish subplans with such modifications as may be necessary or
advisable under the circumstances (“Subplans”) and (iii) take any action which
it deems advisable to obtain, comply with or otherwise reflect any necessary
governmental regulatory procedures, exemptions or approvals with respect to the
Plan. The Administrator’s decision to grant Non-U.S. Awards or to establish
Subplans is entirely voluntary, and at the complete discretion of the
Administrator. The Administrator may amend, modify or terminate any Subplans at
any time, and such amendment, modification or termination may be made without
prior notice to the Participants. The Company, Affiliates and members of the
Administrator shall not incur any liability of any kind to any Participant as a
result of any change, amendment or termination of any Subplan at any time. The
benefits and rights provided under any Subplan or by any Non-U.S. Award (x) are
wholly discretionary and, although provided by either the Company or an
Affiliate, do not constitute regular or periodic payments and (y) except as
otherwise required under applicable laws, are not to be considered part of the
Participant’s salary or compensation under the Participant’s employment with the
Participant’s local employer for purposes of calculating any severance,
resignation, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, or
any other payments, benefits or rights of any kind. If a Subplan is terminated,
the Administrator may direct the payment of Non-U.S. Awards (or direct the
deferral of payments whose amount shall be determined) prior to the dates on
which payments would otherwise have been made, and determine if such payments
may be made in a lump sum or in installments.





--------------------------------------------------------------------------------





Article III


SHARES SUBJECT TO PLAN


Section 3.1     Shares Subject to Plan.


(a)Subject to Section 4.3, the aggregate number of Shares which may be issued
under this Plan shall be equal to 7,200,000 Shares, all of which may be issued
in the form of Incentive Stock Options under the Plan. The Shares issued under
the Plan may be authorized but unissued, or reacquired Company Common Stock. No
provision of this Plan shall be construed to require the Company to maintain the
Shares in certificated form. Unless the Administrator shall determine otherwise,
(x) Awards may not consist of fractional shares and shall be rounded up to the
nearest whole Share, and (y) fractional Shares shall not be issued under the
Plan (and shall instead also be rounded as aforesaid).


(b)If any Award or portion thereof under this Plan is for any reason forfeited,
canceled, cash-settled, expired or otherwise terminated without the issuance of
Shares, the Shares subject to such forfeited, canceled, cash-settled, expired or
otherwise terminated Award, or portion thereof, shall again be available for
grant under the Plan. If Shares are tendered or withheld from issuance with
respect to an Award by the Company in satisfaction of any Option Price, Base
Price or tax withholding or similar obligations, such tendered or withheld
Shares shall again be available for grant under the Plan. Notwithstanding the
foregoing, and except to the extent required by applicable law, Replacement
Awards shall not be counted against Shares available for grant pursuant to this
Plan.


Section 3.2    Limitation on Non-Employee Director Awards. In any Compensation
Year in respect of a non-employee Director’s service to the Company as a
non-employee Director, the maximum value of Awards granted to such Director, and
the maximum amount of cash paid to such Director, shall not exceed (i) in the
case of such non-employee Director who is serving as the chairman of the Board,
$500,000 and (ii) in the case of any other such Director, $300,000.


Section 3.3    Changes in Company Common Stock; Disposition of Assets and
Corporate Events.


(a)If and to the extent necessary or appropriate to reflect any stock dividend,
extraordinary dividend, stock split or share combination or any
recapitalization, merger, consolidation, exchange of shares, spin-off,
liquidation or dissolution of the Company or other similar transaction affecting
the Company Common Stock (each, a “Corporate Event”), the Administrator shall
adjust the number of shares of Company Common Stock available for issuance under
the Plan, any other limit applicable under the Plan with respect to the number
of Awards that may be granted hereunder, and the number, class and exercise
price (if applicable) or Base Price (if applicable) of any outstanding Award,
and/or make such substitution, revision or other provisions or take such other
actions with respect to any outstanding Award or the holder or holders thereof,
in each case as it determines to be equitable. Without limiting the generality
of the foregoing sentence, in the event of any such Corporate Event, the
Administrator shall have the power to make such changes as it deems appropriate
in (i) the number and type of shares or other securities covered by outstanding
Awards, (ii) the prices specified therein (if applicable), (iii) the securities,
cash or other property to be received upon the exercise, settlement or
conversion of such outstanding Awards or otherwise to be received in connection
with such outstanding Awards and (iv)  any applicable Performance Goals. After
any adjustment made by the Administrator pursuant to this Section 4.3, the
number of shares subject to each outstanding Award shall be rounded down to the
nearest whole number of whole or fractional shares (as determined by the
Administrator), and (if applicable) the exercise price thereof shall be rounded
up to the nearest cent.


(b)Any adjustment of an Award pursuant to this Section 4.3 shall be effected in
compliance with Section 422 and 409A of the Code to the extent applicable.


Section 3.4    Award Agreement Provisions. The Administrator may include such
provisions and limitations in any Award Agreement as it shall determine, subject
to the terms of the Plan.


Section 3.5     Prohibition Against Repricing. Except to the extent (i) approved
in advance by holders of a majority of the Shares entitled to vote generally in
the election of directors or (ii) pursuant to Section 4.3 as a result of any
Corporate Event or pursuant to Article XI in connection with a Change in
Control, the Administrator shall not have the power or authority to reduce,
whether through amendment or otherwise, the exercise price of any outstanding
Option or Base Price of any outstanding SAR or to grant any new Award, or make
any cash payment, in substitution for or upon the cancellation of Options or
SARs previously granted and as to which the exercise price or Base Price thereof
is in excess of the then-current Fair Market Value of Share.


Article IV





--------------------------------------------------------------------------------





OPTIONS AND SARS


Section 4.1    Grant of Options and SARs. The Administrator is authorized to
make Awards of Options and/or SARs to any Service Provider in such amounts and
subject to such terms and conditions as determined by the Administrator,
consistent with the Plan. Any Incentive Stock Option granted under the Plan
shall be designed to conform to the applicable provisions of Section 422 of the
Code. SARs may be granted in tandem with Options or may be granted on a
freestanding basis, not related to any Option. Excluding Replacement Awards, the
per Share purchase price of the Shares subject to each Option (the “Option
Price”) and the Base Price of each SAR shall be not less than 100% of the Fair
Market Value of a Share on the date such Option or SAR is granted. Each Option
and each SAR shall be evidenced by an Award Agreement.


Section 4.2    Exercisability and Vesting; Exercise. Each Option and SAR shall
vest and become exercisable according to the terms and conditions as determined
by the Administrator. Except as otherwise determined by the Administrator,
Options and SARs shall vest ratably in equal annual installments over a
three-year period, on each of the first three anniversaries of the grant date.
Except as otherwise determined by the Administrator, SARs granted in tandem with
an Option shall become vested and exercisable on the same date or dates as the
Options with which such SARs are associated vest and become exercisable. SARs
that are granted in tandem with an Option may only be exercised upon the
surrender of the right to exercise such Option for an equivalent number of
Shares, and may be exercised only with respect to the Shares for which the
related Option is then exercisable. The Administrator shall specify the manner
of and any terms and conditions of exercise of an exercisable Option or SAR,
including but not limited to net-settlement, delivery of previously owned stock
and broker-assisted sales.


Section 4.3    Settlement of SARs. Upon exercise of a SAR, the Participant shall
be entitled to receive payment in Shares, or such other form as determined by
the Administrator, having an aggregate value equal to the Fair Market Value of
one Share on the exercise date over (ii) the Base Price of such SAR; provided,
however, that on the grant date, the Administrator may establish a maximum
amount per Share that may be payable upon exercise of a SAR.


Section 4.4    Expiration of Options and SARs. No Option or SAR may be exercised
after the expiration of ten (10) years from the date the Option or SAR was
granted, unless a longer or shorter period is set forth in the Award Agreement.


Article V


Restricted Stock Awards AND RESTRICTED STOCK UNIT AWARDS


Section 5.1    Restricted Stock.


(a)Grant of Restricted Stock. The Administrator is authorized to make Awards of
Restricted Stock to any Service Provider selected by the Administrator in such
amounts and subject to such terms and conditions as determined by the
Administrator. All Awards of Restricted Stock shall be evidenced by an Award
Agreement.


(b)Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Administrator may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Administrator determines at the time of the grant of the Award or thereafter.


(c)Issuance of Restricted Stock. The issuance of Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine.


Section 5.2    Restricted Stock Units. The Administrator is authorized to make
Awards of Restricted Stock Units to any Service Provider selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. Except as otherwise determined by the
Administrator, Restricted Stock Units that vest solely based on the continued
service of the Service Provider shall vest ratably in equal annual installments
over a three-year period, on each of the first three anniversaries of the grant
date. The Administrator may specify any conditions to vesting as it deems
appropriate. For the avoidance of doubt, the Administrator may grant Restricted
Stock Units that are fully vested and nonforfeitable when granted. At the time
of grant, the Administrator shall specify the settlement date applicable to each
grant of Restricted Stock Units. Unless otherwise provided in an Award
Agreement, on the settlement date, the Company shall, subject to the terms of
this Plan, transfer to the Participant one Share for each Restricted Stock Unit
scheduled to be paid out on such date and not previously forfeited.







--------------------------------------------------------------------------------





Section 5.3    Rights as a Stockholder. A Participant shall not be, nor have any
of the rights or privileges of, a stockholder in respect of Restricted Stock
Units awarded pursuant to the Plan unless and until the Shares attributable to
such Restricted Stock Units have been issued to such Participant.
Notwithstanding the foregoing, unless otherwise determined by the Administrator,
the Restricted Stock Units awarded pursuant to the Plan will receive Dividend
Equivalents settled in Shares in accordance with Article IX.

Article VI


Performance AWARDS


Section 6.1    Grant of Performance Awards. The Administrator is authorized to
make Performance Awards to any Participant selected by the Administrator in such
amounts and subject to such terms and conditions as determined by the
Administrator. All Performance Shares and Performance Units shall be evidenced
by an Award Agreement.


Section 6.2     Issuance and Restrictions. The Administrator shall have the
authority to determine the Participants who shall receive Performance Awards;
the number of Performance Shares, the number and value of Performance Units; the
cash entitlement of any Participant with respect to any Performance Cycle; and
the Performance Goals applicable in respect of such Performance Awards for each
Performance Cycle. The Administrator shall determine the duration of each
Performance Cycle (the duration of Performance Cycles may differ from one
another), and there may be more than one Performance Cycle in existence at any
one time. An Award Agreement evidencing the grant of Performance Shares or
Performance Units shall specify the number of Performance Shares and the number
and value of Performance Units awarded to the Participant, the Performance Goals
applicable thereto, and such other terms and conditions as the Administrator
shall determine. Unless otherwise determined by the Administrator, Performance
Awards shall vest at the end of a three-year Performance Cycle, subject to
achievement of the applicable Performance Goals. Unless the Administrator shall
determine otherwise, no Company Common Stock will be issued at the time an Award
of Performance Shares is made. The Company shall not be required to set aside a
fund for the payment of Performance Awards.


Section 6.3    Earned Performance Awards. Performance Awards shall become
earned, in whole or in part, based upon the attainment of specified Performance
Goals or the occurrence of any event or events, as the Administrator shall
determine or as set forth in an Award Agreement. In addition to the achievement
of the specified Performance Goals, the Administrator may condition payment of
Performance Awards on such other conditions as the Administrator shall
determine. The Administrator may also provide in an Award Agreement for the
completion of a minimum period of service (in addition to the achievement of any
applicable Performance Goals) as a condition to the vesting of any Performance
Award.


Section 6.4    Rights as a Stockholder. A Participant shall not have any rights
as a stockholder in respect of Performance Awards awarded pursuant to the Plan
(including, without limitation, the right to vote on any matter submitted to the
Company’s stockholders) until such time as the Shares attributable to such
Performance Awards have been issued to such Participant or his or her
beneficiary. Performance Shares as to which Shares are issued prior to the end
of the Performance Cycle shall, during such period, be subject to such
restrictions on transferability and other restrictions as the Administrator may
impose (including, without limitation, limitations on the right to vote such
Shares or the right to receive dividends on such Shares). Notwithstanding the
foregoing, unless otherwise determined by the Administrator, the Performance
Awards awarded pursuant to the Plan will receive Dividend Equivalents settled in
Shares in accordance with Article IX.


Section 6.5    Performance Goals and Related Provisions. The Administrator shall
establish the Performance Goals that must be satisfied in order for a
Participant to receive an Award for a Performance Cycle or for a Performance
Award to be earned or vested. The Administrator may provide for a threshold
level of performance below which no amount of compensation will be paid and a
maximum level of performance above which no additional amount of compensation
will be paid under the Plan, and it may provide for the payment of differing
amounts of compensation for different levels of performance. Performance Goals
may be established on a Company-wide basis, with respect to one or more business
units, divisions, Subsidiaries or products or based on individual performance
measures, and may be expressed in absolute terms or relative to other metrics
including internal targets or budgets, past performance of the Company, the
performance of one or more similarly situated companies, performance of an
index, outstanding equity or other external measures. In the case of
earning-based measures, performance goals may include comparisons relating to
capital (including but limited to, the cost of capital), shareholders’ equity,
shares outstanding, assets or net assets, or any combination thereof.
Performance goals may also be subject to such other terms and conditions as the
Administrator may determine appropriate. The Administrator may also adjust the
Performance Goals for any Performance Cycle as it deems equitable in recognition
of unusual or non-recurring events affecting the Company; changes in applicable
tax laws or accounting principles; other material extraordinary events such as
restructurings; discontinued operations; asset write-downs; significant
litigation or claims, judgments or settlements; acquisitions or divestitures;
reorganizations or changes in the corporate structure or capital structure of
the Company; foreign exchange gains and losses; change in the fiscal year of the
Company; business interruption events; unbudgeted capital





--------------------------------------------------------------------------------



expenditures; unrealized investment gains and losses; and impairments or such
other factors as the Administrator may determine.    


Section 6.6    Determination of Attainment of Performance Goals. As soon as
practicable following the end of a Performance Cycle and prior to any payment or
vesting in respect of such Performance Cycle, the Administrator (or its delegate
pursuant to Section 3.3) shall determine the number of Performance Shares or
other Performance Awards and the number and value of Performance Units or the
amount of any cash entitlement, in each case that has been earned or vested.


Section 6.7    Payment of Awards. Payment or delivery of Company Common Stock
with respect to earned Performance Shares, earned Performance Units and earned
cash entitlements shall be made to the Participant or, if the Participant has
died, to the Participant’s Eligible Representative, as soon as practicable after
the expiration of the Performance Cycle and the Administrator’s determination
under Section 7.6 above and (unless an applicable Award Agreement shall set
forth one or more other dates) in any event no later than the earlier of
(i) ninety (90) days after the end of the fiscal year in which the Performance
Cycle has ended and (ii) ninety (90) days after the expiration of the
Performance Cycle. The Administrator shall determine and set forth in the
applicable Award Agreement whether earned Performance Shares and the value of
earned Performance Units are to be distributed in the form of cash, Shares or in
a combination thereof, with the value or number of Shares payable to be
determined based on the Fair Market Value of the Company Common Stock on the
date of the Administrator’s determination under Section 7.6 above or such other
date specified in the Award Agreement. The Administrator may, in an Award
Agreement with respect to the Award or delivery of Shares, condition the vesting
of such Shares on the performance of additional service.


Section 6.8    Newly Eligible Participants. Notwithstanding anything in this
Article VII to the contrary, the Administrator shall be entitled to make such
rules, determinations and adjustments as it deems appropriate with respect to
any Participant who becomes eligible to receive Performance Shares, Performance
Units or other Performance Awards after the commencement of a Performance Cycle.



Article VII


OTHER Stock-Based Awards
Article 7.1    Grant of Stock-Based Awards. The Administrator is authorized to
make Awards of other types of equity-based or equity-related awards and fully
vested stock awards, including grants of fully vested Shares (collectively,
“Stock-Based Awards”) not otherwise described by the terms of the Plan in such
amounts and subject to such terms and conditions as the Administrator shall
determine, including without limitation the payment of cash bonuses or other
incentives in the form of Stock-Based Awards. Unless otherwise determined by the
Administrator, all Stock-Based Awards shall be evidenced by an Award Agreement.
Such Stock-Based Awards may be granted as an inducement to enter the employ of
the Company, any Affiliate or any Subsidiary or in satisfaction of any
obligation of the Company, any Affiliate or any Subsidiary to an officer or
other key employee, whether pursuant to this Plan or otherwise, that would
otherwise have been payable in cash or in respect of any other obligation of the
Company. Such Stock-Based Awards may entail the transfer of actual Shares, or
payment in cash or otherwise of amounts based on the value of Shares and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.



Article VIII


Dividend Equivalents


Section 8.1    Generally. Dividend Equivalents may be granted to Participants at
such time or times as shall be determined by the Administrator. Dividend
Equivalents may be granted in tandem with other Awards, in addition to other
Awards, or freestanding and unrelated to other Awards. Notwithstanding the terms
of this Section 9.1, no Dividend Equivalents shall be granted with respect to
Options or SARs. The grant date of any Dividend Equivalents under the Plan will
be the date on which the Dividend Equivalent is awarded by the Administrator, or
such other date permitted by applicable laws as the Administrator shall
determine. Dividend Equivalents may, at the discretion of the Administrator, be
fully vested and nonforfeitable when granted or subject to such vesting
conditions as determined by the Administrator; provided, that, unless the
Administrator shall determine otherwise in an Award Agreement, Dividend
Equivalents with respect to Awards shall not be fully vested until the Awards
have been earned and shall be forfeited if the related Award is forfeited.
Dividend Equivalents shall be evidenced in writing, whether as part of the Award
Agreement governing the terms of the Award, if any, to which such Dividend
Equivalent relates, or pursuant to a separate Award Agreement with respect to
freestanding Dividend Equivalents, in each case, containing such provisions not
inconsistent with the Plan as the Administrator shall determine, including
customary representations, warranties and covenants with respect to securities
law matters.



--------------------------------------------------------------------------------






Article IX


Termination and Forfeiture


Section 9.1    Termination for Cause; Post-Service Competitive Activity. Unless
otherwise set forth in the Award Agreement, if a Participant’s employment or
service terminates for Cause or a Participant engages in Competitive Activity
following the Participant’s termination of employment or service, all Options
and SARs, whether vested or unvested, and all other Awards that are unvested or
unexercisable or otherwise unpaid (or were unvested or unexercisable or unpaid
at the time of occurrence of Cause or engagement in Competitive Activity) shall
be immediately forfeited and canceled, effective as of the date of the
termination or engagement in Competitive Activity. If the Participant engages in
Competitive Activity following the termination, any portion of the Participant’s
Awards that became vested after termination, and any Shares or cash issued upon
exercise or settlement of such Awards, shall be immediately forfeited, canceled,
and disgorged or paid to the Company together with all gains earned or accrued
due to the sale of Shares issued upon exercise or settlement of such Awards.


Section 9.2    Termination due to Death. Unless otherwise set forth in the Award
Agreement, if a Participant’s employment or service terminates by reason of
death:
(a)All Options and SARs (whether or not then otherwise exercisable) shall become
exercisable in full and the Participant’s Eligible Representative may exercise
all such Options and SARs at any time prior to the earlier of (i) the one-year
anniversary of the Participant’s death or (ii) the expiration of the term of the
Options; provided that any in-the-money Options and SARs that are still
outstanding on the last day of the time period specified in this Section 10.2(a)
shall automatically be exercised on such date; and


(b)All other Awards shall immediately vest in full upon the Participant’s death,
and Restricted Stock Units and Performance Awards that have not been settled or
converted into Shares prior to the Participant’s death shall immediately be
settled in Shares. Any Performance Awards that vest as a result of this Section
10.2(b) shall vest and be paid based on target levels of performance.


Section 9.3    Termination due to Disability. Unless otherwise set forth in the
Award Agreement, if a Participant’s employment or service terminates by reason
of Disability, the Participant shall be treated for purposes of the treatment of
the Participant’s Awards under this Section 10.3 as though the Participant
continued in the employ or service of the Company and all unvested Awards shall
remain outstanding and vest, or in the case of Options and SARs, vest and become
exercisable, in accordance with the terms set forth in the applicable Award
Agreement. Any Options or SARs granted to such Participant that are exercisable
at the date of termination by reason of Disability or that thereafter become
exercisable by reason of the operation of the immediately preceding sentence may
be exercised at any time prior to the earlier of (i) the fifth anniversary of
the Participant’s termination for Disability or (ii) the expiration of the term
of such Options or SARs.


Section 9.4    Termination Due to a Qualifying Termination. Unless otherwise set
forth in the Award Agreement, if a Participant’s employment terminates by reason
of a Qualifying Termination:
(a)Any Awards, including Options and SARs, granted in the one-year period prior
to the Participant’s Qualifying Termination shall be immediately forfeited and
canceled, effective as of the date of the Participant’s Qualifying Termination;
and


(b)The Participant shall be treated for purposes of the treatment of the
Participant’s Awards under this Section 10.4 as though the Participant continued
in the employ of the Company and all unvested Awards granted earlier than one
year prior to the Participant’s Qualifying Termination shall remain outstanding
and vest, or in the case of Options and SARs, vest and become exercisable, in
accordance with the terms set forth in the applicable Award Agreement. Any
Performance Awards that remain outstanding in accordance with this Section
10.4(b) shall vest subject to the attainment of the applicable Performance Goals
in respect thereof. Any Options or SARs granted to such Participant which are
exercisable at the date of his or her Qualifying Termination or that thereafter
become exercisable by reason of the operation of the immediately preceding
sentence may be exercised at any time prior to the earlier of (i) the fifth
anniversary of the Participant’s Qualifying Termination or (ii) the expiration
of the term of such Options or SARs.


Section 9.5    Involuntary Termination Without Cause. Unless otherwise set forth
in the Award Agreement, if a Participant’s employment or service is
involuntarily terminated without Cause and such termination is not a Qualifying
Termination:
(a)All Options and SARs that are unvested shall be immediately forfeited and
canceled, effective as of the date of the termination, and all Options and SARs
that are vested shall remain outstanding and exercisable until the





--------------------------------------------------------------------------------





earlier of (i) 30 days after the effective date of the termination under this
Section 10.5 or (ii) the expiration of the term of such Options or SARs; and


(b)All Awards of Restricted Stock or Restricted Stock Units that are unvested
shall be immediately forfeited and canceled, effective as of the date of the
termination; and


(c)Provided that the Participant signs a Release and does not exercise any
rights to revoke such Release, the Participant shall retain a portion of any
unvested Performance Awards granted earlier than one year prior to the
termination under this Section 10.5 equal to, for each grant of Performance
Awards, the number of Performance Shares or Performance Units specified in the
Award Agreement multiplied by the quotient of (i) the number of full months
elapsed between the grant date in respect of such Performance Awards and the
effective date of the termination under this Section 10.5 over (ii) the total
number of months in the Performance Cycle. Such retained Performance Awards will
remain outstanding and vest subject to the attainment of the applicable
Performance Goals in respect thereof. Any Performance Awards that do not vest
pursuant to this Section 10.5(c) shall be immediately forfeited and canceled,
effective as of the date of the termination.


Section 9.6    Termination for Any Other Reason. Unless otherwise set forth in
the Award Agreement, if a Participant’s employment or service terminates without
Cause or for any reason other than Cause, death, Disability or a Qualifying
Termination, including a voluntary resignation:


(a)All Options and SARs that are unvested shall be immediately forfeited and
canceled, effective as of the date of the termination, and all Options and SARs
that are vested shall remain outstanding and exercisable until the earlier of
(i) 30 days after the effective date of the termination under this Section 10.6
or (ii) the expiration of the term of such Options or SARs; and


(b)All other Awards that are unvested or have not otherwise been earned shall be
immediately forfeited and canceled, effective as of the date of termination.


Section 9.7    Post-Termination Informational Requirements. Before the
settlement of any Award following termination of employment or service, the
Administrator may require the Participant (or the Participant’s Eligible
Representative, if applicable) to make such representations and provide such
documents as the Administrator deems necessary or advisable to effect compliance
with applicable law and determine whether the provisions of Section 10.1 or
Section 10.8 may apply to such Award.


Section 9.8    Forfeiture and Recoupment of Awards. Awards granted under this
Plan (and gains earned or accrued in connection with Awards) shall be subject to
such generally applicable policies as to forfeiture and recoupment (including,
without limitation, upon the occurrence of material financial or accounting
errors, financial or other misconduct or Competitive Activity) as may be adopted
by the Administrator or the Board from time to time. Any such policies may (in
the discretion of the Administrator or the Board) be applied to outstanding
Awards at the time of adoption of such policies, or on a prospective basis only.
Participants shall also forfeit and disgorge to the Company any Awards granted
or vested and any gains earned or accrued due to the exercise of Options or SARs
or the sale of any Company Common Stock to the extent required by applicable law
or as required by any stock exchange or quotation system on which the Company
Common Stock is listed or quoted, in each case in effect on or after the
Effective Date, including but not limited to Section 304 of the Sarbanes-Oxley
Act of 2002 and Section 10D of the Exchange Act. For the avoidance of doubt, the
Administrator shall have full authority to implement any policies and procedures
necessary to comply with applicable law and/or the requirements of any stock
exchange or quotation system on which the Company Common Stock is listed or
quoted. The implementation of policies and procedures pursuant to this Section
10.8 and any modification of the same shall not be subject to any restrictions
on amendment or modification of Awards.

Article X


CHANGE IN CONTROL


Section 10.1    Alternative Award. Unless otherwise provided in an Award
Agreement, and other than with respect to the Performance Award Conversion, no
cancellation, acceleration or other payment shall occur in connection with a
Change in Control pursuant to Section 11.3 with respect to any Award or portion
thereof as a result of the Change in Control if the Administrator reasonably
determines in good faith, prior to the occurrence of the Change in Control, that
such Award shall be honored or assumed, or new rights substituted therefor
following the Change in Control (such honored, assumed or substituted award, an
“Alternative Award”), provided that any Alternative Award must (i) give the
Participant who held the Award rights and entitlements substantially equivalent
to or better than the rights and terms applicable under the Award immediately
prior to





--------------------------------------------------------------------------------





the Change in Control, including an equal or better vesting schedule and that
Alternative Awards that are stock options have identical or better methods of
payment of the exercise price thereof and a post-termination exercise period
extending until at least the fifth anniversary of the Participant’s termination
(or, if earlier, the expiration of the term of such stock options); (ii) have
terms such that if a Participant’s employment is involuntarily (i.e., by the
Company or its successor other than for Cause) or constructively (i.e., by the
Participant with Good Reason) terminated within the twenty-four (24) months
following a Change in Control at a time when any portion of the Alternative
Award is unvested, the unvested portion of such Alternative Award shall
immediately vest in full and such Participant shall receive (as determined by
the Board prior to the Change in Control) either (1) a cash payment equal in
value to the excess (if any) of the fair market value of the stock subject to
the Alternative Award at the date of exercise or settlement over the price (if
any) that such Participant would be required to pay to exercise such Alternative
Award or (2) publicly-traded shares or equity interests equal in value (as
determined by the Administrator) to the value in clause (1).


Section 10.2    Performance Award Conversion. Unless otherwise provided in an
Award Agreement, upon a Change in Control, then-outstanding Performance Awards
shall be modified to remove any Performance Goals applicable thereto and to
substitute, in lieu of such Performance Goals, vesting solely based on the
requirement of continued service through, as nearly as is practicable, the
date(s) on which the satisfaction of the Performance Goals would have been
measured if the Change in Control had not occurred (or, if applicable, the later
period of required service following such measurement date) (such Awards, the
“Alternative Performance Awards”), with such service-vesting of the Alternative
Performance Awards to accelerate upon the termination of service of the holder
prior to such vesting date(s) thereof, if such termination of service satisfies
the requirements of clause (ii) of Section 11.1 hereof. The number of
Alternative Performance Awards shall be equal to (i) if less than 50% of the
Performance Cycle has elapsed, the target number of Performance Awards pro rated
based on the elapsed period of time between the grant date and the date of the
Change in Control, and (ii) if 50% or more of the Performance Cycle has elapsed,
a number of Performance Awards based on actual performance through the date of
the Change in Control pro rated based on the elapsed period of time between the
grant date and the date of the Change in Control (with the Administrator as
constituted prior to the Change in Control making any determinations necessary
to determine the pro rata number of Alternative Performance Awards and the
vesting date(s) thereof). The conversion of the Performance Awards into
Alternative Performance Awards is referred to herein as the “Performance Award
Conversion”. Following the Performance Award Conversion, the Alternative
Performance Awards shall either remain outstanding as Alternative Awards
consistent with this Section 11.2 or shall be treated as provided in Section
11.3.


Section 10.3    Accelerated Vesting and Payment. Except as otherwise provided in
this Article XI or in an Award Agreement, upon a Change in Control:


(a)each vested and unvested Option or SAR shall be canceled in exchange for a
payment equal to the excess, if any, of the Change in Control Price over the
applicable Option Price or Base Price;


(b)the vesting restrictions applicable to all other unvested Awards (other than
(x) freestanding Dividend Equivalents not granted in connection with another
Award and (y) Performance Awards) shall lapse, all such Awards shall vest and
become non-forfeitable and be canceled in exchange for a payment equal to the
Change in Control Price;


(c)the Alternative Performance Awards shall be canceled in exchange for a
payment equal to the Change in Control Price;


(d)all other Awards (other than freestanding Dividend Equivalents not granted in
connection with another Award) that were vested prior to the Change in Control
but that have not been settled or converted into Shares prior to the Change in
Control shall be canceled in exchange for a payment equal to the Change in
Control Price; and


(e)all freestanding Dividend Equivalents not granted in connection with another
Award shall be cancelled without payment therefor.
To the extent any portion of the Change in Control Price is payable other than
in cash and/or other than at the time of the Change in Control, Award holders
under the Plan shall receive the same value in respect of their Awards (less any
applicable exercise price, Base Price or similar feature) as is received by the
Company’s stockholders in respect of their Company Common Stock (as determined
by the Administrator), and the Administrator shall determine the extent to which
such value shall be paid in cash, in securities or other property, or in a
combination of cash and securities or other property, consistent with applicable
law. To the extent any portion of the Change in Control Price is payable other
than at the time of the Change in Control, the Administrator shall determine the
time and form of payment to the Award holders consistent with Section 409A of
the Code and other applicable laws. For avoidance of doubt, upon a Change in
Control the Administrator may cancel Options





--------------------------------------------------------------------------------





and SARs for no consideration if the Fair Market Value of the Shares subject to
such Options or such SARs is less than or equal to the Option Price of such
Options or the Base Price of such SARs.
Section 10.4    Pre-Change in Control Protection Period. Notwithstanding the
terms of Article X to the contrary, if a Participant’s employment with the
Company and its Affiliates is terminated without Cause or by the Participant at
the date of the Change of Control due to a change in the terms and conditions of
the Participant’s employment that would give rise to a termination for Good
Reason, in either case occurring within the ninety (90) day period prior to a
Change in Control, the Participant shall be deemed for purposes of the treatment
of the Participant’s Awards under the provisions of this Article XI to have
continued in employment with the Company and its Affiliates until the Change in
Control and had his or her employment terminated immediately following the
Change in Control.

Article XI


OTHER PROVISIONS


Section 11.1    Awards Not Transferable. Except as otherwise determined by the
Administrator, no Award or interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that nothing in this
Section 12.1 shall prevent transfers by will, by the applicable laws of descent
and distribution or pursuant to the beneficiary designation procedures approved
by the Company pursuant to Section 12.14 or, with the prior approval of the
Company, estate planning transfers.


Section 11.2    Amendment, Suspension or Termination of the Plan or Award
Agreements.


(a)The Plan may be wholly or partially amended or otherwise modified, suspended
or terminated at any time or from time to time by the Administrator; provided
that without the approval by a majority of the shares entitled to vote at a duly
constituted meeting of shareholders of the Company, no amendment or modification
to the Plan may (i) except as otherwise expressly provided in Section 4.3,
increase the number of Shares subject to the Plan or the individual Award
limitations specified in Section 4.2; (ii) modify the class of persons eligible
for participation in the Plan or (iii) materially modify the Plan in any other
way that would require shareholder approval under applicable law. Except as
otherwise expressly provided in the Plan, neither the amendment, suspension or
termination of the Plan shall, without the written consent of the holder of the
Award, adversely alter or impair any rights or obligations under any Award
theretofore granted.


(b)The Administrator at any time, and from time to time, may amend the terms of
any one or more existing Award Agreements, provided, however, that the rights of
a Participant under an Award Agreement shall not be adversely impaired without
the Participant’s written consent. The Company shall provide a Participant with
notice of any amendment made to a Participant’s existing Award Agreement.


(c)No Award may be granted during any period of suspension nor after termination
of the Plan, and in no event may any Award be granted under this Plan after the
expiration of ten (10) years from the Effective Date.


Section 11.3    Effect of Plan upon Other Award and Compensation Plans. The
adoption of this Plan shall not affect any other compensation or incentive plans
in effect for the Company or any of its Affiliates. Nothing in this Plan shall
be construed to limit the right of the Company or any of its Affiliates (a) to
establish any other forms of incentives or compensation for Service Providers or
(b) to grant or assume options or restricted stock other than under this Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options or restricted stock in connection
with the acquisition by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, firm or association.


Section 11.4    At-Will Employment. Nothing in the Plan or any Award Agreement
hereunder shall confer upon the Participant any right to continue as a Service
Provider of the Company or any of its Affiliates or shall interfere with or
restrict in any way the rights of the Company or any of its Affiliates, which
are hereby expressly reserved, to discharge any Participant at any time for any
reason whatsoever, with or without Cause.
  
Section 11.5    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan.







--------------------------------------------------------------------------------





Section 11.6    Conformity to Securities Laws. The Plan is intended to conform
to the extent necessary with all provisions of the Securities Act and the
Exchange Act and any and all regulations and rules promulgated under any of the
foregoing, to the extent the Company, any of its Affiliates or any Participant
is subject to the provisions thereof. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and Awards shall be granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and Awards
granted hereunder shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.


Section 11.7    Term of Plan. The Plan shall become effective on January 1, 2019
(the “Effective Date”) and shall continue in effect, unless sooner terminated
pursuant to Section 12.2, until the tenth (10th) anniversary of the Effective
Date. The provisions of the Plan shall continue thereafter to govern all
outstanding Awards.


Section 11.8    Governing Law. To the extent not preempted by federal law, the
Plan shall be construed in accordance with and governed by the laws of the State
of Delaware regardless of the application of rules of conflict of law that would
apply the laws of any other jurisdiction.


Section 11.9    Severability. In the event any portion of the Plan or any action
taken pursuant thereto shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provisions
had not been included, and the illegal or invalid action shall be null and void.


Section 11.10    Governing Documents. In the event of any express contradiction
between the Plan and any Award Agreement or any other written agreement between
a Participant and the Company or any Affiliate that has been approved by the
Administrator, the express terms of the Plan shall govern, unless it is
expressly specified in such Award Agreement or other written document that such
express provision of the Plan shall not apply.


Section 11.11    Withholding Taxes. In addition to any rights or obligations
with respect to Withholding Taxes under the Plan or any applicable Award
Agreement, the Company or any Affiliate employing a Service Provider shall have
the right to withhold from the Service Provider, or otherwise require the
Service Provider or an assignee to pay, any Withholding Taxes arising as a
result of grant, exercise, vesting or settlement of any Award or any other
taxable event occurring pursuant to the Plan or any Award Agreement, including,
without limitation, to the extent permitted by law, the right to deduct any such
Withholding Taxes from any payment of any kind otherwise due to the Service
Provider or to take such other actions (including, without limitation,
withholding any Shares or cash deliverable pursuant to the Plan or any Award) as
may be necessary to satisfy such Withholding Taxes.


Section 11.12    Section 409A. To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the adoption of the Plan. Notwithstanding any provision
of the Plan to the contrary, in the event that following the adoption of the
Plan, the Administrator determines that any Award may be subject to Section 409A
of the Code and related regulations and Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
adoption of the Plan), the Administrator may adopt such amendments to the Plan
and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, (b) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance or (c) comply with any correction procedures
available with respect to Section 409A of the Code. Notwithstanding anything
else contained in this Plan or any Award Agreement to the contrary, if a Service
Provider is a “specified employee” as determined pursuant to Section 409A under
any Company Specified Employee policy in effect at the time of the Service
Provider’s “separation from service” (as determined under Section 409A) or, if
no such policy is in effect, as defined in Section 409A of the Code, then, to
the extent necessary to comply with, and avoid imposition on such Service
Provider of any tax penalty imposed under, Section 409A of the Code, any payment
required to be made to a Service Provider hereunder upon or following his or her
separation from service shall be delayed until the first to occur of (i) the
six‑month anniversary of the Service Provider’s separation from service and
(ii) the Service Provider’s death. Should payments be delayed in accordance with
the preceding sentence, the accumulated payment that would have been made but
for the period of the delay shall be paid in a single lump sum during the ten
(10) day period following the lapsing of the delay period. No provision of this
Plan or an Award Agreement shall be construed to indemnify any Service Provider
for any taxes incurred by reason of Section 409A (or timing of incurrence
thereof), other than an express indemnification provision therefor.







--------------------------------------------------------------------------------





Section 11.13    Notices. Except as provided otherwise in an Award Agreement,
all notices and other communications required or permitted to be given under
this Plan or any Award Agreement shall be in writing and shall be deemed to have
been given if delivered personally, sent by email or any other form of
electronic transfer approved by the Administrator, sent by certified or express
mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, (i) in the case of notices and
communications to the Company, to its current business address and to the
attention of the Corporate Secretary of the Company or (ii) in the case of a
Participant, to the last known address, or email address or, where the
individual is an employee of the Company or one of its Subsidiaries, to the
individual’s workplace address or email address or by other means of electronic
transfer acceptable to the Administrator. All such notices and communications
shall be deemed to have been received on the date of delivery, if sent by email
or any other form of electronic transfer, at the time of dispatch or on the
third business day after the mailing thereof.


Section 11.14    Beneficiary Designation. Each Participant under the Plan may
from time to time pursuant to procedures approved by the Company name any
beneficiary or beneficiaries by whom any right under the Plan is to be exercised
in case of such Participant's death.



